      Case 7:20-cv-00395 Document 130 Filed on 08/16/21 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

 UNITED STATES OF AMERICA                            §
                                                     §
                                Plaintiff,           §
                                                     §
 v.                                                  §       Civil Action No. 7:20-CV-395
                                                     §
 0.532 ACRES OF LAND, MORE OR                        §
 LESS, SITUATE IN STARR COUNTY,                      §
 STATE OF TEXAS; AND MARCOS                          §
 MUNIZ, Jr., ET AL.                                  §
                                                     §
                               Defendant.            §


      DEFENDANT JUANITA P. RIVAS’ MOTION TO SEEK LEAVE TO APPEAR
                          TELEPHONICALLY
           TO THE HONORABLE COURT

           Defendant Juanita P. Rivas (“Defendant”), by and through her counsel Gagan Khan of GK

Law PLLC, hereby files this Motion to Seek Leave to Appear Telephonically, to the United States of

America’s Complaint in Condemnation, Declaration of Taking, and Notice of Condemnation.

      REASON FOR MOTION TO SEEK LEAVE TO APPEAR TELEPHONICALLY

           1.     Counsel, Gagan Khan has recently suffered from cold and flu symptoms in the last

week and the prior week. Counsel is unaware whether this is a common cold or something more

serious.

           2.     Counsel does not want to place the Court staff at risk of something that may be

contagious. Therefore, Counsel seeks leave to appear telephonically.

           3.     Counsel and Plaintiff’s counsel have filed a Joint Discovery Case Management Plan

on August 06, 2021. The Joint Discovery Case Management Plan is agreed to by both parties.




                                                         1
     Case 7:20-cv-00395 Document 130 Filed on 08/16/21 in TXSD Page 2 of 4



        4.      Counsel had intended to appear telephonically, therefore, Counsel had stated this

intent in the Joint Discovery Case Management Plan. However, Counsel fell sick that prevented her

from filing the motion prior to this date.

        5.      This Motion is not sought for delay but so that justice may be served. Counsel

requests leave to appear by telephone at the status conference on August 17, 2021 at 9:00 am.

                                      RELIEF REQUESTED

        6.      Defendant and Counsel request any other relief the Court deems proper.

                                              Respectfully submitted,

                                              GK Law PLLC

                                              /s/ Gagan Khan
                                              Gagan Khan
                                              GK Law PLLC
                                              S.D. Tex. Bar No. 2627634
                                              SBT No. 24090207
                                              info@gagan.law
                                              701 N. Post Oak Rd, Suite 612
                                              Houston, Texas 77024
                                              Phone: 713-428-2045
                                              Fax: 806-243-5734
                                              ATTORNEY FOR DEFENDANT,
                                              JUANITA P. RIVAS




                                                      2
     Case 7:20-cv-00395 Document 130 Filed on 08/16/21 in TXSD Page 3 of 4



                             CERTIFICATE OF CONFERENCE
       I certify that I have conferred with Plaintiff’s counsel on August 5, 2021, and then on
August 16, 2021. Plaintiff’s counsel does not oppose this motion at this time.


                                                                              /s/Gagan Khan




                                                      3
     Case 7:20-cv-00395 Document 130 Filed on 08/16/21 in TXSD Page 4 of 4



                                  CERTIFICATE OF SERVICE
       The undersigned counsel hereby certifies that she has electronically submitted a true and

correct copy of the foregoing via the Court’s ECF/CM system on the 16th day of August 2021,

which will serve a copy on all counsel of record.

                                                                                 __/s/ Gagan Khan
                                                                                       Gagan Khan




                                                     4
